

 
 

--------------------------------------------------------------------------------

 











April 25, 2012


Mr. John Maatta
The CW Network, LLC
3300 West Olive Ave.
Burbank, CA 91505




Re:           4Kids Entertainment, Inc. and The CW Network, LLC


Dear John:


I refer you to the term sheet originally entered into as of October 1, 2007 and
amended as of October 2, 2008 and June 23, 2010 (the “4Kids Term Sheet”),
between 4Kids Entertainment, Inc. ("4Kids") and The CW Network, LLC (“The CW”)
with respect to the five hour children’s programming block on Saturday mornings
(the “Block”) broadcast on The CW network. As you know, 4Kids and its domestic
wholly-owned affiliates ("Affiliates") filed for bankruptcy on April 6, 2011
(“the 4Kids Bankruptcy”) in the United States Bankruptcy Court for the Southern
District of New York ("Bankruptcy Court").  4Kids and its Affiliates have also
entered into an Asset Purchase Agreement, dated as of April 25, 2012 (the “Asset
Purchase Agreement”), with Kidsco Media Ventures LLC (“Kidsco”), pursuant to
which 4Kids and its Affiliates will transfer substantially all of the assets of
4Kids and its Affiliates, including the 4Kids Term Sheet, to Kidsco pursuant to
Sections 363 and 365 of the Bankruptcy Code (the "Section 363 Sale"), which is
subject to competitive bidding.


This letter sets forth the agreement between 4Kids and The CW (4Kids and The CW
are sometimes referred to hereafter individually as “Party” or collectively as
the “Parties”) with respect to certain matters regarding the 4Kids Term Sheet
and Section 363 Sale to Kidsco.


1. Assumption and Assignment of the 4Kids Term Sheet –   If the Bankruptcy Court
approves the Section 363 Sale to Kidsco and the transactions contemplated by the
Asset Purchase Agreement are consummated, as provided in the Asset Purchase
Agreement, 4Kids will (i) assume the 4Kids Term Sheet, (ii) pay The CW cure
costs of $3,051,904 ("Cure Costs") in connection with the assumption of the
4Kids Term Sheet by 4Kids and (iii) assign the 4Kids Term Sheet to Kidsco at the
closing of the Section 363 Sale to Kidsco.


 
 
 

--------------------------------------------------------------------------------

 
2. Cure Costs – 4Kids and The CW agree that, notwithstanding anything to the
contrary in the 4Kids Term Sheet, the total amount of the cure costs to be paid
in connection with the assumption of the 4Kids Term Sheet by 4Kids is
$3,051,904. 4Kids and The CW further agree that, except for such Cure Costs,
4Kids shall have no further obligations to The CW with respect to (a) any claims
for settle up payments arising, or that may arise, with regard to any and all
calendar quarters occurring (in whole or in part) prior to April 6, 2011 or (b)
any claims for post-petition settle up payments arising, or that may arise, with
regard to any and all calendar quarters from the second quarter of 2011 through
the calendar quarter during which the closing of the Section 363 Sale occurs
(collectively “Settle Up Claims”). The CW agrees that it shall not assert any
Settle Up Claims (including but not limited to, obligations, allegations of
wrongdoing of any type, actions, suits, debts, liens, contracts, liabilities,
agreements, costs, expenses, or losses of any type, whether known or unknown,
fixed or contingent, whether arising by contract or otherwise, claims or causes
of action) against 4Kids or any Affiliate or the bankruptcy estates of any of
the foregoing.  Upon receipt by The CW of said Cure Costs, the proofs of claim
based on such Settle Up Claims, filed in the 4Kids Bankruptcy on April 11, 2012,
and docketed as Claim Nos. 92, 93 and 94, and the claims listed in the Schedules
of Assets and Liabilities, as amended, in the 4Kids Bankruptcy(collectively,
“the Settle Up Proofs of Claim”) shall be deemed withdrawn and released without
any further action required to be taken by any of the Parties in connection
therewith, and Epiq Bankruptcy Solutions, LLC (“Epiq”) is directed to amend the
claims registers of 4Kids and the Affiliates, as applicable, to reflect the
terms of this letter.  However, Epiq is not directed to, and shall not, amend
the claims registers of 4Kids and the Affiliates to indicate or reflect the
withdrawal of The CW’s contingent proof of claim for indemnity filed in the
4Kids Bankruptcy on April 17, 2012, and docketed as Claim No. 109.


3. Releases.


(a)  Upon the closing of the Section 363 Sale to Kidsco (the “Release Date”),
and as further consideration for the agreements contained in this letter
agreement, the Parties hereto and the Affiliates shall deliver releases covering
the items described in clauses (i) (ii) and (iii) below.


(i)  Subject to Paragraph 4 hereof, The CW hereby releases and forever
discharges 4Kids, the Affiliates, the debtors’ estates in the Bankruptcy Case
(as such term is defined in the Asset Purchase Agreement), and the directors,
officers, shareholders, managers, members, employees, attorneys, accountants,
professionals, agents and representatives of each of the foregoing, together
with the successors and assigns of any of the foregoing, from any and all
claims, demands, counterclaims, actions, causes of action, lawsuits,
proceedings, adjustments, offsets, recoupments, contracts, obligations,
liabilities, controversies, costs, expenses, interest, actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, attorneys’ fees and losses
whatsoever, whether in law, in admiralty, in bankruptcy, or in equity, and
whether based on any federal law, state law, common law right of action or
otherwise, foreseen or unforeseen, matured or unmatured, known or unknown,
direct or derivative, accrued or not accrued based upon  the Settle Up Claims,
provided, however, that nothing herein shall constitute a release or discharge
of any obligations under this letter agreement.
 

 
 
2

--------------------------------------------------------------------------------

 
(ii) Subject to Paragraph 4 hereof, 4Kids and the Affiliates each hereby
releases and forever discharges The CW, and the directors, officers,
shareholders, managers, members, employees, attorneys, accountants,
professionals, agents and representatives thereof, together with the successors
and assigns of any of the foregoing, from any and all claims, demands,
counterclaims, actions, causes of action, lawsuits, proceedings, adjustments,
offsets, recoupments, contracts, obligations, liabilities, controversies, costs,
expenses, interest, actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, attorneys’ fees and losses whatsoever, whether in law, in
admiralty, in bankruptcy, or in equity, and whether based on any federal law,
state law, common law right of action or otherwise, foreseen or unforeseen,
matured or unmatured, known or unknown, direct or derivative, accrued or not
accrued based upon wrongful or other acts, omissions, conduct or other matters
occurring prior to or existing on the Release Date which they ever had, now have
or hereafter can, shall or may have, for, upon, or by reason of any matter,
cause or thing whatsoever, as they relate to the relationship between or among
The CW and 4Kids and the Affiliates from the beginning of the world to the
Release Date; provided, however, that nothing herein shall constitute a release
or discharge of any obligations under this letter agreement.


(iii)                  Each Party agrees that such Party shall have no right to
assert any claim released hereunder against Kidsco or Saban Properties
(“Saban”).  However, nothing in this Letter Agreement shall eliminate or limit
any obligation of Kidsco and/or Saban under the Term Sheet between The CW and
Kidsco entered into as of April 25, 2012  (“the Kidsco Term Sheet”) or Saban’s
guaranty of Kidsco’s obligations under the Kidsco Term Sheet (“the Saban
Guaranty”).


The Parties each acknowledge that there is a risk that any one of them could
subsequently discover facts or discover, incur, or suffer claims that were
unknown or unsuspected on the date of these releases, and which if known on such
date, may have materially affected its decision to execute these releases.  The
Parties each acknowledge and agree that by reason of the releases contained
herein, they are assuming the risk of unknown facts and unknown and unsuspected
claims and intend and agree that these releases apply thereto.  Except as
expressly provided in these releases, the Parties each hereby expressly,
voluntarily, and knowingly waive, relinquish, and abandon each and every right
and benefit to which the waiving party would be entitled now or at any time
hereafter under section 1542 of the California Civil Code (“Section 1542”) and
any statute, rule, and legal doctrine in California or any other jurisdiction to
the same effect as Section 1542, to the extent that it applies to any of the
releases herein.  Section 1542 provides as follows:
 

 
 
3

--------------------------------------------------------------------------------

 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Except as expressly provided in these releases, notwithstanding Section 1542 and
any other similar statute, rule or legal doctrine any jurisdiction, the Parties
each acknowledge and agree that the releases above shall constitute full
releases of all the claims, all of which are hereby waived.  The Parties
acknowledge and agree that the waiver of Section 1542 and any other similar
statute, rule or legal doctrine in any jurisdiction is an essential and material
term of these releases, and that without such waiver the releases above would
not have been entered into.  The Parties have been advised by their legal
counsel and understand and acknowledge the significance and consequence of the
releases above and of the specific waiver of Section 1542.


4. Unreleased Claims.  Nothing in Paragraph 3 hereof shall be deemed to release
or discharge any indemnification claim of any nature that a Party (the
“Asserting Party”) has or may have against another Party for breach of any
warranty or representation in the Term Sheet (including, by way of example but
not limitation, in Paragraph 13 of the 4Kids Term Sheet), provided that any such
claims shall remain exclusively against such Party and shall not be deemed to be
claims against Kidsco or Saban upon assignment of the 4Kids Term Sheet.


5. Entire Agreement.  This letter agreement contains the entire agreement
between the Parties pertaining to the subject matter of this letter agreement.


6. Amendments.  This letter agreement may not be waived, altered, modified,
changed, amended, rescinded or terminated except by an instrument in writing
signed by an authorized representative of each of the Parties hereto.


7. Successors and Assigns.  The provisions of this letter agreement shall be
binding upon, and shall inure to the benefit of the Parties and each of the
Parties’ respective successors and assigns, and upon all creditors and parties
in interest.


8. Third Party Beneficiary.   The Parties acknowledge and agree that this letter
agreement has been entered into in order to induce Kidsco and 4Kids and the
Affiliates to enter into the Asset Purchase Agreement.  The Parties acknowledge
and agree that Kidsco is a third party beneficiary of this letter
agreement.  However, as set forth above, nothing in this Letter Agreement shall
eliminate or limit any obligation of Kidsco or Saban under the Kidsco Term Sheet
or the Saban Guaranty.


9. Governing Law.  This letter agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to the conflict of laws principles thereof.
 

 
 
4

--------------------------------------------------------------------------------

 
10.  Jurisdiction/Venue.  Any action or legal proceeding arising out of or in
connection with the interpretation, breach or enforcement of this letter
agreement shall be adjudicated by and subject to the exclusive jurisdiction of
the Bankruptcy Court, and the Parties hereby submit to the core jurisdiction of
the Bankruptcy Court for that purpose, or if jurisdiction cannot be had in the
Bankruptcy Court for that purpose, then in the United States District Court for
the Southern District of New York (the “District Court”).  The Parties hereby
consent to personal jurisdiction and venue in the Bankruptcy Court and the
District Court for all such actions and proceedings.


Please confirm that the foregoing satisfactorily set forth our agreement by
having one of your authorized representatives execute the enclosed copy of this
letter agreement and returning it to me.




Sincerely yours,


4KIDS ENTERTAINMENT, INC.




By:                                                                




AGREED TO AND ACCEPTED:




THE CW NETWORK, LLC




By:  _______________________________




KIDSCO ENTERTAINMENT, LLC




By:  _______________________________




SABAN PROPERTIES




By:  _______________________________







 
5

--------------------------------------------------------------------------------

 
